Filed 1/15/14 In re Theodore F. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re THEODORE F. et al., Persons                                    B249871
Coming Under the Juvenile Court Law.                                 (Los Angeles County
                                                                     Super. Ct. No. CK97276)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

JAKE F.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County. Timothy R.
Saito, Judge. Affirmed in part and reversed in part.
         John L. Dodd, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Kimberly Roura, Deputy County Counsel, for Plaintiff and Respondent.
                             ______________________________________
       In this dependency matter, we conclude there is sufficient evidence to support the
juvenile court’s orders adjudging six-year-old Theodore F. and two-year-old Sophia F.
dependents of the court pursuant to Welfare and Institutions Code section 300,
subdivision (b) (failure to protect).1 But we agree with Jake F. (Father) that the court
erred in applying section 361, subdivision (c)(1). We reverse the findings and
dispositional order removing the minors from Father’s custody and affirm the
jurisdictional and dispositional findings and orders in all other respects. Mother is not a
party to this appeal.
                                     BACKGROUND
       On December 24, 2012, the minors came to the attention of the Department of
Children and Family Services (DCFS) when it received a referral that on December 21,
2012, Mother, Father, and maternal grandmother hit and pushed each other in the
presence of the minors. The caller stated that Mother has a history of alcohol abuse, is an
“angry drunk,” and five years previously had been observed carrying Theodore while
under the influence.
       On January 11, 2013, DCFS filed a section 300 petition on behalf of the minors.
Paragraph b-1 of the petition concerned altercations between Father and Mother on
December 21, 2012, and earlier. As sustained, it alleged under section 300, subdivision
(b) that Mother and Father have a history of engaging in physical altercations in the
presence of the minors. On prior occasions, Father pushed Mother, causing her to hit her
head on a wall. On December 21, 2012, Father pushed Mother, causing her to fall to the
floor in Sophia’s presence. While the original petition alleged that Mother endangered
the minors’ physical health and safety, it was amended to allege only that Father’s
conduct endangered the minors, ultimately stating in paragraph b-1 of the petition that
“Mother was unable to protect the child due to the physical altercation by . . . Father
against . . . Mother. And Mother’s inability to protect endangers the children’s physical




       1 Undesignated   statutory references are to the Welfare and Institutions Code.

                                              2
and emotional health and safety and places the children at risk of physical harm, damage,
and danger.”
       Paragraph b-2 of the petition concerned Father’s altercation with the minors’
maternal grandmother, which occurred concurrently with the December 21 altercation
between Father and Mother. As sustained, paragraph b-2 alleged under section 300,
subdivision (b) that Mother, Father, and maternal grandmother engaged in a physical
altercation in the presence of the minors. While holding Sophia, Father pushed maternal
grandmother, who struck her back against the counter, requiring emergency medical
services. Father kicked maternal grandmother’s leg. Maternal grandmother struck Father
with a shoe, pushed Father, and threatened to kill Father. Such physical conduct on the
part of Father against maternal grandmother endangers the minors’ physical health and
safety and places the minors at risk of physical harm, damage, and danger. Other
allegations made pursuant to section 300, subdivisions (a) and (b) were dismissed.
       Mother’s and Father’s versions of what had occurred differed substantially. We
summarize Mother’s version and the testimony of witnesses supporting her version first,
since that evidence will be the basis of our review for substantial evidence supporting the
juvenile court’s order.
       Mother reported the following to DCFS. Father and Mother were separated but
still married. Neither had filed for divorce. The minors lived with Mother and maternal
grandmother. On December 21, 2012, Mother, Father, and maternal grandmother
engaged in a physical altercation when Father visited the home without being invited.
Mother saw Father kick maternal grandmother. While Father was holding Sophia,
Mother asked Father to leave because she wanted his visits to be conducted in a public
place. Father yelled and cursed at Mother and maternal grandmother. Father then pushed
Mother to the floor while he was still holding Sophia. Mother grabbed Sophia, ran
outside, and screamed for help. Mother called the police after she went back into the
house. After Mother put the minors into a bedroom, she asked Father to leave, but when
he did not, she hit him on the foot with a frying pan to get him to leave the house.



                                             3
       Mother also reported that the following incidents of verbal and physical abuse
occurred before the December 21, 2012 incident. On December 31, 2007, while
Theodore was asleep, Father had pushed her hard, making her hit her head against a wall.
In the summer of 2011, while the family lived in Peru, Father became angry and yelled
and cursed at her when she confronted him about his drug use and gambling and asked
him to help her care for the minors. Mother stated that when she attempted to hose
Father’s belongings with water, “‘he shoved me really hard and I fell and hit my head on
the floor.’” Mother separated from Father and returned to the United States with the
minors. Later, Father returned to the United States. On December 8, 2012, Father cursed
at her in the presence of Theodore because she refused to allow him to take Theodore out
of the home.
       Maternal grandmother reported that during the incident on December 21, 2012,
Father kicked her in the leg. When maternal grandmother tried to grab Sophia from
Father’s arms and push him out of the house, Father shoved her, causing her to fall back
onto the edge of the counter. Maternal grandmother was treated at the emergency room
for her injuries.
       Theodore told DCFS that Mother called the police “‘because they were fighting
and daddy almost killed nana.’” Theodore stated that Father had pushed maternal
grandmother with his feet and hit her in the stomach with his fist. He denied seeing
Mother or maternal grandmother hit Father. He also reported that maternal grandmother
tried to hit Father on the back of the head with a shoe, but he ducked. Father wanted to
take Theodore to the park, but Theodore did not want to go because he was scared “of the
fighting.”
       Mother testified at the jurisdictional hearing that she had been unaware that Father
intended to visit on December 21, 2012. When she asked him to leave he became very
upset and started cursing at her. He pushed Mother onto the floor while he was holding
Sophia. When Father began to argue with maternal grandmother, Mother grabbed
Sophia, ran outside, and asked the neighbors to call police. Mother testified that she was
seeking a restraining order because she was afraid that Father would take the minors to

                                             4
South America and that he might physically harm Mother. Mother also testified that
Father had pushed her in 2007 and 2011.
       Neighbor Theresa Estes testified at the jurisdictional hearing that around
December 8, 2012, she heard Father cursing at Mother. When Mother sought Estes’s
help, Estes told her that it would be futile to resolve the matter with Father because he
“was not showing goodwill.” On December 21, 2012, after Estes heard fighting sounds
and Mother screaming “‘help me, help me,’” she called 911 and security because she was
concerned about the physical well-being of Mother and the minors. Estes testified that
the previous dozen visits by Father had been “unremarkable” but the December 8 and
December 21, 2012 visits were “openly contentious.”
       As noted above, Father’s version was quite different. Father reported to DCFS
that a few days prior to the December 21, 2012 visit, he had visited the minors and
informed Mother that he would return to visit again. At the beginning of the
December 21, 2012 visit, Mother smiled at him when he was watching television with
Theodore in the minor’s upstairs bedroom room. After he went downstairs and picked up
Sophia, Mother complained about Father’s presence in the home and maternal
grandmother began yelling at him and grabbing Sophia. While he was holding Sophia,
maternal grandmother started hitting him with a shoe and Mother jumped on his back
while he was trying to call the police. Father pushed maternal grandmother, who fell on
the floor. Maternal grandmother then hit Father with a strainer, scratching his neck.
Father pushed maternal grandmother to the floor. Maternal grandmother said to Father,
“‘[I]f I had a knife, I’d stab you in the heart.’”
       Father told DCFS that on a previous occasion Mother had hit and kicked him
while she was drunk. At the time, she was holding Theodore and staggering around the
house. On another occasion, he had to kick Mother to protect Theodore, whom he was
holding. Yet another time, Father threw Mother to the ground after she physically
attacked him.
       Father testified at the jurisdictional hearing that he had informed maternal
grandmother that he was going to visit on December 21, 2012. Theodore let him into the

                                                5
house and asked Father to take him to the park. As he was holding Sophia, Mother
approached him and said she wanted his visits to be “somewhere else.” Maternal
grandmother then grabbed Sophia and Father pushed maternal grandmother. Maternal
grandmother started hitting him with a shoe while he was holding Sophia, and he pushed
her again, at which point maternal grandmother fell on the floor. Mother and maternal
grandmother then began “jumping” Father, so he took Sophia into the bedroom, called
911, put Sophia down, and gave Mother a “light shove” onto the bed. Maternal
grandmother said to Father, “‘I’m going to kill you, I’ll have you beat up.’” Maternal
grandmother grabbed a utensil and struck Father on his throat.
       On March 5, 2013, the juvenile court sustained the petition as amended and issued
a permanent restraining order on the same terms as a previous temporary restraining
requested by Mother, ordering Father to stay away from Mother and the minors except
for supervised visitation by a DCFS-approved monitor three times per week, three hours
per visit.
       With respect to paragraph b-1 of the section 300, subdivision (b) allegation, the
juvenile court stated, “This count is supported by testimony of the parties, including
Mother and Father and the witness, neighbor Miss Estes. Mother and Father engaged in
physical tussles when the child was present. Mother did take measures to call the police
in this case and the neighbor for help, which does . . . substantiate some of her claims in
this case. I found Miss Estes to be credible. [¶] . . . [¶] Father has admitted to pushing
. . . Mother on several prior occasions, as he did on this occasion as well, regarding a
kitchen utensil. Although mother appeared to have such a utensil in her hands during that
incident, both Mother and Father have testified that it was not used in this case.” With
respect to paragraph b-2 of the section 300, subdivision (b) allegation, the court stated,
“Court finds this case was more involved . . . necessitating grandmother to have been
taken to the hospital, supported by the child’s statements, law enforcement accounts,
statements by Father and grandmother, as well as . . . Mother, regarding the incident.”
       Father testified at the disposition hearing held on April 14, 2013. Following
argument, the juvenile court declared the minors dependents of the court under section

                                              6
300, subdivision (b); removed the minors from Father’s custody pursuant to section 361,
subdivision (c); ordered the minors to live with Mother; ordered random drug testing,
domestic violence, and individual counseling for Mother and Father; ordered conjoint
counseling with Theodore for Mother and Father; ordered anger management classes for
Father; and ordered monitored visitation by a DCFS-approved monitor for Father. Father
appealed.
                                        DISCUSSION
A. Standard of review
       The juvenile court’s jurisdictional finding that the minor is a person described in
section 300 must be supported by a preponderance of the evidence. (§ 355; Cal. Rules of
Court, rule 5.684(f).) “‘“When the sufficiency of the evidence to support a finding or
order is challenged on appeal, the reviewing court must determine if there is any
substantial evidence, that is, evidence which is reasonable, credible, and of solid value to
support the conclusion of the trier of fact. [Citation.] In making this determination, all
conflicts [in the evidence and in reasonable inferences from the evidence] are to be
resolved in favor of the prevailing party, and issues of fact and credibility are questions
for the trier of fact. [Citation.]”’ [Citation.] While substantial evidence may consist of
inferences, such inferences must rest on the evidence; inferences that are the result of
speculation or conjecture cannot support a finding. [Citation.]” (In re Precious D.
(2010) 189 Cal. App. 4th 1251, 1258–1259.) “[W]e must accept the evidence most
favorable to the order as true and discard the unfavorable evidence as not having
sufficient verity to be accepted by the trier of fact. [Citation.]” (In re Casey D. (1999) 70
Cal. App. 4th 38, 53.)
B. Substantial evidence supports the juvenile court’s jurisdictional findings and
orders under section 300, subdivision (b)
       Father contends the evidence is insufficient to support the juvenile court’s
jurisdictional findings under section 300, subdivisions (b). We disagree.
       Section 300, subdivision (b) provides a basis for juvenile court jurisdiction if
“[t]he child has suffered, or there is a substantial risk that the child will suffer, serious

                                                7
physical harm or illness, as a result of the failure or inability of his or her parent or
guardian to adequately supervise or protect the child.”
       “A jurisdictional finding under section 300, subdivision (b) requires:
‘“(1) neglectful conduct by the parent in one of the specified forms; (2) causation; and
(3) ‘serious physical harm or illness’ to the child, or a ‘substantial risk’ of such harm or
illness.” [Citation.]’ [Citations.] The third element ‘effectively requires a showing that
at the time of the jurisdictional hearing the child is at substantial risk of serious physical
harm in the future (e.g., evidence showing a substantial risk that past physical harm will
reoccur).’ [Citation.]” (In re James R. (2009) 176 Cal. App. 4th 129, 135.) “[T]he use of
the disjunctive ‘or’ demonstrates that a showing of prior abuse and harm is sufficient,
standing alone, to establish dependency jurisdiction.” (In re J.K. (2009) 174 Cal. App. 4th
1426, 1434–1435, fn. omitted.) Thus, jurisdiction may be exercised “either based on a
prior incident of harm or a current or future risk.” (Id. at p. 1435, fn. 5.)
       As stated, we “must accept the evidence most favorable to the order as true and
discard the unfavorable evidence as not having sufficient verity to be accepted by the trier
of fact.” (In re Casey D., supra, 70 Cal.App.4th at p. 53.) Thus, viewing all conflicts in
favor of DCFS and drawing all reasonable inferences in support of the judgment, as we
must (In re Veronica G. (2007) 157 Cal. App. 4th 179, 185), we conclude that substantial
evidence supports the juvenile court’s findings that the minors were described by section
300, subdivision (b).
       In sustaining paragraph b-1 of the petition, the juvenile court held that its
allegations were true. Thus, our inquiry is whether there was substantial evidence to
support that determination. There is. The evidence shows that, according to Mother, in
2007 Father pushed her hard, making her hit her head against the wall. In the summer of
2011, Father became angry and yelled and cursed at her when she confronted him about
his drug use and gambling and asked him to help her care for the minors. He shoved her,
causing her to fall and hit her head on the floor. Mother stated that during the most
recent incident on December 21, 2012, Father pushed her to the floor while he was
holding Sophia.

                                               8
       Similarly, in sustaining paragraph b-2 of the petition, the juvenile court held that
its allegations were true. Thus, the inquiry again is whether there was substantial
evidence to support that determination. It is undisputed that on that date Mother, Father,
and maternal grandmother engaged in a physical altercation in the presence of both
minors. While holding Sophia, Father pushed maternal grandmother, who struck her
back against the counter and required emergency medical treatment; Father kicked
maternal grandmother’s leg; and maternal grandmother struck father with a shoe. Father
agrees that he was holding Sophia when maternal grandmother struck him with a shoe
and tried to pull the two-year-old away from him while he held on to her. Father
admitted that he had pushed maternal grandmother several times during the altercation.
According to Father, maternal grandmother pushed him and stated that if she had a knife
she would kill him. The evidence was sufficient to constitute substantial evidence
supporting the juvenile court’s order.
       Here it also appears the juvenile court could find the “substantial risk” of “serious
physical harm” required under subdivision (b) of section 300. During the December 21
altercation, it appears undisputed that when maternal grandmother tried to grab Sophia
away by pulling on her arm, Father resisted, risking damage to the two-year-old’s arm or
shoulder. The little girl also was at risk of being hit in the head or face by grandmother’s
shoe or a kitchen implement, or Sophia could have been jostled to the ground by
grandmother’s or Father’s pushing. Similarly, Theodore was underfoot when Father was
kicking maternal grandmother and Mother and grandmother were falling to the floor
close to him. Theodore could have been seriously hurt by a badly aimed kick or a falling
adult body.
       Because Father failed to protect the minors from the substantial risk of
encountering the violence and suffering serious physical harm, we conclude the evidence
supported the section 300, subdivision (b) allegations.
       Father cites In re Daisy H. (2011) 192 Cal. App. 4th 713 in support of his argument
that, because “the parents no longer lived together, and both had an understanding of
[F]ather’s visitation rights . . . , there was no concern of any further incidents [and] there

                                               9
was no substantial evidence supporting jurisdiction.” Father’s reliance on Daisy H. is
misplaced.
       In In re Daisy H. we reversed the juvenile court’s jurisdictional and dispositional
orders declaring the minors dependents of the court and removing them from their
father’s custody. (In re Daisy H., supra, 192 Cal.App.4th at p. 715.) In re Daisy H.
concerned a single incident of physical abuse of the mother by the father years before the
section 300 petition was filed. (Id. at p. 717) With respect to the section 300,
subdivision (b) allegations, we concluded that “[t]he evidence was insufficient to support
a finding that past or present domestic violence between the parents placed the children at
a current substantial risk of physical harm” because the incident had occurred “at least
two, and probably seven, years before the DCFS filed the petition”; the incident occurred
out of the presence of the minors, who were healthy, well groomed, and did not show any
signs of abuse; there was no evidence of ongoing violence between the parents, who were
currently separated; and the minors denied that they had ever witnessed the father
physically abuse the mother. (Ibid.)
       In re Daisy H. is distinguishable on a variety of grounds, including that there was
only one incident in In re Daisy H. compared to several here; and the incident in In re
Daisy H. occurred years earlier, while in this case there was a very recent incident in
December 2012 and at least one more in 2011. The minors were present during the
altercations here, whereas the minors in Daisy H. were not. Finally, the remoteness of
the incident in Daisy H. did not indicate a “current substantial risk of physical harm,”
while the incident here that occurred in December 2012 indicates that the relationship
among Mother, Father, and maternal grandmother had become so toxic that it is
reasonable to conclude that they are likely to become violent whenever the three are
together again.
       In re Heather A. (1996) 52 Cal. App. 4th 183 is more on point. There, the Court of
Appeal concluded there was sufficient evidence to support the juvenile court’s
jurisdictional finding under section 300, subdivision (b) where there was evidence of
continuing violence between the mother and the father. The mother testified she had

                                             10
been physically abused by the father on eight occasions, four or five of which had
occurred when the minors were present in the home. (Id. at p. 188.) On one occasion in
the presence of the minors, the father had pushed the mother on the floor and hit her.
Another time, after the father smashed a glass vase, one of the minors cut her foot. On
yet another occasion, the minors were elsewhere in the house when the father hit the
mother, but the minors came to see what was happening when they heard noises. (Ibid.)
The Court of Appeal noted that “the children were put in a position of physical danger
from this violence, since, for example, they could wander into the room where it was
occurring and be accidentally hit by a thrown object, by a fist, arm, foot or leg, or by [the
mother] falling against them.” (Id. at p. 194.) The court concluded, “It is clear to this
court that domestic violence in the same household where children are living is neglect; it
is a failure to protect [the minors] from the substantial risk of encountering the violence
and suffering serious physical harm or illness from it. Such neglect causes the risk.”
(Ibid.) This case is more like In re Heather A. because, as stated, there was evidence of
continuing and escalating violence among Mother, Father, and maternal grandmother in
the presence of the minors, who could have been injured.
       We are not persuaded by Father’s citation to In re Rocco M. (1991) 1 Cal. App. 4th
814, 824, for the proposition there was no substantial evidence of a “current risk” of
harm. Here, we perceive a current risk of harm to the children whenever Mother and
Father are together, given their current volatile relationship.
       Father also contends that the juvenile court should have dismissed the petition and
sent the matter to family law court, which “could issue appropriate visitation and custody
orders.” As discussed, the evidence supports the court’s jurisdictional findings, and we
reject Father’s arguments that other measures—in particular, family law orders where no
divorce proceedings have yet been initiated—are sufficient to protect the minors.
       Further, Father contends that because only physical harm was pleaded in the
original allegations of paragraph b-1 of the petition under section 300, subdivision (b),
the juvenile court’s passing reference to the minors’ emotional health tainted its
jurisdictional findings. We disagree. The original petition alleged in paragraph b-1

                                              11
under section 300, subdivision (b) that Mother and Father’s violent conduct endangers
the minors’ physical health and safety and places them at risk of physical harm, damage,
and danger. As we explain, we conclude that the juvenile court’s finding that “Mother’s
inability to protect endangers the children’s physical and emotional health and safety”
did not convert the count into an allegation under section 300, subdivision (c) based on
emotional harm.
       The juvenile court did not rely upon subdivision (c) in making it findings. It
referred only to the section 300, subdivision (b) allegations. The court stated that the
allegations in paragraph b-1 under section 300, subdivision (b) were supported by the
evidence in the record and the testimony of Mother, Father, and Estes. Specifically, it
noted that “Mother and Father engaged in physical tussles when the child was present.
Mother did take measures to call the police in this case and the neighbor for help, which
does . . . substantiate some of her claims in this case. I found Miss Estes to be credible.
[¶] . . . [¶] Father has admitted to pushing . . . Mother on several prior occasions, as he
did on this occasion as well . . . .” (Italics added.)
       While inclusion of the phrase “emotional health” may have been inadvertent on
the part of the court, any error was harmless because, as discussed, we conclude that
substantial evidence supports the juvenile court’s jurisdictional finding with respect to the
allegations of “substantial risk” of “serious physical harm” in paragraph b-1 under section
300, subdivision (b). (In re Abram L. (2013) 219 Cal. App. 4th 452, 463 [juvenile court’s
order cannot be reversed unless its error was prejudicial].)
       In addition, “The reviewing court may affirm a juvenile court judgment if the
evidence supports the decision on any one of several grounds.” (In re Jonathan B. (1992)
5 Cal. App. 4th 873, 875.) In In re Jonathan B., the appellate court held, “‘Since the trial
court had sufficient basis to terminate appellant’s parental rights under [Civil Code]
section 232, subdivision (a)(6), its findings under subdivision (a)(7) are moot.’
[Citation.]” (Jonathan B., at p. 875.) Here, because sufficient evidence supported the
allegations in paragraph b-2 under section 300, subdivision (b), jurisdiction over the
minors was properly asserted.

                                               12
       We note that the mix of Father, Mother, and maternal grandmother contributes to a
volatile combination harmful to the minors. Assertion of jurisdiction will protect the
minors, whereas their parents cannot. We conclude that substantial evidence supports the
juvenile court’s jurisdictional findings and orders under section 300, subdivision (b).
C. The juvenile court erred in removing the minors from Father under section 361,
subdivision (c)(1)
       Father contends that the juvenile court did not have authority under section 361,
subdivision (c)(1) to remove the minors from him. We agree.
       After the juvenile court adjudges a minor a dependent of the court, “it ‘may limit
the control to be exercised over the dependent child by any parent’ and shall clearly
specify those limitations in its orders. (§ 361, subd. (a).)” (In re Damonte A. (1997) 57
Cal. App. 4th 894, 898.) But the minor may not be removed from the physical custody of
the parents unless “[t]here is or would be a substantial danger to the physical health,
safety, protection, or physical or emotional well-being of the minor if the minor were
returned home, and there are no reasonable means by which the minor’s physical health
can be protected without removing the minor from the minor’s parent’s or guardian’s
physical custody.” (§ 361, subd. (c)(1).)
       “The dependency statutory framework distinguishes between a parent with whom
the child was residing at the time the section 300 petition was initiated (custodial parent),
and a parent with whom the child was not residing at the time the events or conditions
arose that brought the child within the provisions of section 300 (noncustodial parent).
(§§ 361, subd. (c), 361.2, subd. (a).) Section 361, subdivision (c) governs the child’s
removal from the physical custody of a parent. ‘“It does not, by its terms, encompass the
situation of the noncustodial parent.”’ [Citation.]” (In re V.F. (2007) 157 Cal. App. 4th
962, 969, fns. omitted, superseded on other grounds as stated in In re Adrianna P. (2008)
166 Cal. App. 4th 44, 57–58.)
       Thus, the juvenile court could not remove the minors from Father’s custody under
section 361, subdivision (c)(1) because they were not residing with him when the petition
was initiated. (See In re Abram L., supra, 219 Cal.App.4th at p. 461 [minors, who did

                                             13
not reside with the father at the time the petition was initiated, could not be removed from
the father’s physical custody under section 361, subdivision (c)(1)].) Nor did Father
request custody of the minors under section 361.2, subdivision (a), under which the trial
court must determine whether placement with that parent would be detrimental if a
noncustodial parent requests custody of a child.
       “‘[A] superior court convened as and exercising the special powers of a juvenile
court is vested with jurisdiction to make only those limited determinations authorized by
the legislative grant of those special powers.’ [Citations.]” (In re Jody R. (1990) 218
Cal. App. 3d 1615, 1622–1623). Thus, “Even when a court has jurisdiction over the
subject matter and the parties in a fundamental sense, it may have no ‘jurisdiction’ or
power to make orders which are not authorized by statute.” (Id. at p. 1622 [order joining
live-in companion as party to dependency not authorized by statute, voided and
reversed].)
       Accordingly, we conclude that the juvenile court erred in applying section 361,
subdivision (c)(1) to purport to remove the minors from the noncustodial parent.
       In light of our conclusion, we need not determine whether the court’s removal
order was supported by substantial evidence or whether there are reasonable means that
could be employed to protect the minors, such as having the turnover between the parents
occur at a police station. Therefore, we reverse the order. (In re Damonte A., supra, 57
Cal.App.4th at p. 900 [where removal order not authorized by statute, appellate court
reversed disposition orders and did not need to address whether substantial evidence
supported predicate findings for removal].)




                                              14
                                      DISPOSITION
       The juvenile court’s findings and dispositional orders made pursuant to Welfare
and Institutions Code section 361, subdivision (c)(1), removing the minors from the
physical custody of Father are reversed. In all other respects, the jurisdictional and
dispositional findings and orders are affirmed.
       NOT TO BE PUBLISHED.


                                                  MILLER, J.*
We concur:


       CHANEY, Acting P. J.


       JOHNSON, J.




       * Judge  of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                             15